DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 55, 59-64, 67 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Earnshaw (US 2008/0181550).



    PNG
    media_image1.png
    707
    1088
    media_image1.png
    Greyscale


 	With respect to claim 55, Earnshaw describes a device comprising: a base layer 120, a waveguide segment 102 having optical-transmissive core 106 surrounded by a cladding layer 104 (claimed elongated structure extending in a length direction with a device layer), a support structure and a side structure above the base layer 120 (shown above) (fig. 5).
 	The waveguide segment 102 with the optical-transmissive core (elongated structure in a device layer) has width in a direction perpendicular to the length direction (Fig. 1) and a height in a direction out of the device layer and perpendicular to the length direction and the waveguide segment 102 is delimited by two side surfaces and is supported on the support structure and a width of the support structure at a contact with the waveguide segment 102 is smaller than the width of the waveguide structure at least along a part in the length direction (fig. 5).
 	The limitation of the elongated structure is a waveguide configured to guide an electromagnetic wave is an intended use of a structure.  It doesn’t contribute to the step of making the device.  Therefore, it doesn’t carry patentable weight to the method of making the device.  Furthermore, the waveguide segment having the optical-transmissive core 106 described by Earnshaw would be able to configured to guide an electromagnetic wave as they are waveguide segment that is optical transmissive for light to propagating through (para 4).
	  With respect to claim 59, fig 5 shows the side structure and the support structure are formed from the same layer and would have similar thickness or claimed the side structure thickness is at least 1/100 of a thickness of the support structure.
	With respect to claim 60, the side structures are physically separated from the support structure (fig. 5).
 	With respect to claim 61-64, the support structure and the side structure are connected through the same connection layer 126 below the both structures and below the side surfaces of the waveguide segment (fig. 5).
 	With respect to claim 67, the edges of the waveguide segment with the optical-transmissive core and the edges of the support structure are shown nonparallel in fig. 5.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 57, 58, 65, 66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Earnshaw as applied to claims 55, 61 above.
 	With respect to claims 57, 58, 65, 66 Earnshaw doesn’t describe the width of the cutouts 122 (distance between the side structure and the elongated structure) in the width direction is more than the maximum distance perpendicular to the base layer, between the elongated structure and the base layer or any other material and a thickness of the connection layer is smaller than that of the support and side structure.  However, he teaches that the widths of the cutouts 122, which corresponds to a distance between the side structure and the waveguide segment is as large as possible to minimize lateral pathwyas for heat dissipation (para 35) and the dimensions of the elements such as 102-158 may be selected depending on a particular end-use application (para 32).  Therefore, one skill in the art before the effective filing date of the invention would find it obvious to determine the dimensions of the elements of the device including the thickness as desired as long as a waveguide apparatus is provided with expected results.
Allowable Subject Matter
Claims 68 is allowed over the applied prior art Earnshaw because he fails to describe that support structure comprises a number of spaced apart support pillars so that the elongated structure is free-hanging between the support pillars in combination with other limitations of claim 68.

Response to Arguments
Applicant’s arguments with respect to claim(s) 55, 57-66 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Election/Restrictions
Newly submitted claim 69 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: it is a method claim and subjected to the same restriction requirement as that of original method claims 48-54 on the paper sent 1/14/22.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 69 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/DUY VU N DEO/           Primary Examiner, Art Unit 1713                                                                                                                                                                                             12/1/2022